 

Exhibit 10.40

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

SECOND AMENDMENT TO THE COLLABORATION AGREEMENT

 

                                BETWEEN

 

ONYX PHARMACEUTICALS, INC. AND WARNER-LAMBERT COMPANY

 

This Second Amendment to the Collaboration Agreement (“Second Amendment”) is
made and entered into on September 16, 2002 (the “Amendment Date”), by and
between ONYX PHARMACEUTICALS, INC., a Delaware corporation having its principal
place of business at 3031 Research Drive, Richmond, California 94806 (“Onyx”)
and WARNER-LAMBERT COMPANY, a Delaware corporation and a wholly-owned subsidiary
of Pfizer Inc. having a place of business at 2800 Plymouth Road, Ann Arbor, MI
48105 (“Warner”).

 


RECITALS

 

Whereas, Onyx and Warner entered into a Collaboration Agreement dated October
13, 1999 (the “Collaboration Agreement”) for the further development of the
novel replicating virus, ONYX-015, and the research, development and
commercialization of two additional adenovirus products; and

 

Whereas, Onyx and Warner amended the Collaboration Agreement on August 6, 2001
(“First Amendment”); and

 

Whereas, Onyx and Warner wish to terminate their relationship in this Second
Amendment to the Collaboration Agreement;

 

Now therefore, in consideration of the foregoing and other good and valuable
consideration, the parties hereby agree as follows:

 

1.               Except as expressly defined herein, defined terms will have the
meanings set forth in the Collaboration Agreement.

2.               Except as expressly provided for herein, upon the Amendment
Date Warner and Onyx shall cease to have any rights or obligations whatsoever
provided for in the Collaboration Agreement or the First Amendment thereto.

3.               Warner grants to Onyx an exclusive, even as to Warner, full
paid-up, irrevocable, worldwide license, with right of sublicense, under all
Warner Patents, Know-How and Confidential Information to the extent necessary to
conduct research and development of, to make, have made, use, offer for sale,
sell, have sold and import all Licensed Products, ONYX 015 Products, Terminated
Products, and Independent Products without any obligation to Warner.

 

1

--------------------------------------------------------------------------------


 

4.               Warner shall, within 60 days of the Amendment Date, use best
efforts to transfer a complete package of information to Onyx containing all
pre-clinical and clinical data and information not previously sent to Onyx, and
that is reasonably available to Warner or third parties that Warner may have
collaborated with during the term of the Agreement.

5.               Article 3, section 3.3, of the Collaboration Agreement, titled
“Terms of the Research Collaboration,” shall recite that the Research Term shall
conclude on the Amendment Date.  Notwithstanding section 3.5(f) of the
Collaboration Agreement, there shall be no six-month period after the end of the
Research Term.  Further, Onyx waives the ninety (90) day advance written notice
that Warner is to give, as provided for in section 3.5(e) before Warner can
terminate the Research Program.

6.               Warner hereby assigns to Onyx all rights, title, and interest
in and to all Inventions (whether made solely by Warner’s employees or agents or
jointly by the employees or agents of both Parties) and all intellectual
property rights therein relating to [ * ] made or discovered during the term of
the Agreement.  Promptly after the Effective Date, Warner shall transfer to Onyx
all quantities of materials (including viral constructs, DNA, protein, etc.) and
information (including assays and methods of production) related to [ * ] that
is in Warner’s possession or Control. Onyx hereby grants to Warner a
non-exclusive, fully-paid, perpetual, irrevocable, worldwide license, without
the right to sublicense, to use the [ * ] Inventions and all intellectual
property rights solely for research purposes.

7.               Onyx grants Warner a nonexclusive, irrevocable, worldwide,
royalty-free, perpetual license, including the right to grant sublicenses to
Affiliates, to make and use all Onyx Confidential Information, Know-How and
Patents solely for research purposes.

8.               Upon the Amendment Date, Warner shall pay Onyx the sum of six
hundred twenty five thousand dollars ($625,000), as final payment under Section
2.7 (a) for the work conducted under the Research Plan, which payment shall
represent the third quarter payment under the Research Plan.  Warner shall have
no further financial obligations to Onyx, including making the final, or fourth
quarter payment under the Research Plan.

9.               The following sections shall survive termination of the
Agreement: sections 9.1 (Confidentiality), 9.2 (Publicity), 13.2
(Indemnification for Licensed Products in the Shared Territory) (solely with
respect to Losses that accrued prior to the Effective Date of this Second
Amendment), 13.4 (Indemnification for Research and Development) (solely with
respect to Losses that accrued prior to the Effective Date of this Second
Amendment), 13.5 (Notice of Claim), 14.8 (Limitation of Liability), 14.9
(Waiver), and 14.10 (Severability) of the Collaboration Agreement, and Article 9
of the First Amendment (solely with respect to Losses that accrued prior to the
Effective Date of this Second Amendment) shall survive such termination.

 

2

--------------------------------------------------------------------------------


 

Except as specifically stated in this Second Amendment, all other terms and
conditions will terminate upon the Second Amendment Date.

 

In witness whereof, each of the parties has caused its duly authorized
representative to execute and deliver this Second Amendment as of the date set
forth above.

 

 

 

WARNER-LAMBERT COMPANY

 

ONYX PHARMACEUTICALS, INC.

 

 

 

 

 

By

/s/Peter B. Corr

 

By

/s/ Hollings C. Renton

.

 

 

 

 

Peter B. Corr, Chairman

 

Hollings C. Renton, Chairman & CEO

 

Name and Title

 

Name and Title

 

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.